            Case 2:16-cv-00287-cr Document 309 Filed 08/31/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT


    GARRET SITTS, et al.,

            Plaintiffs,                                      Civil Action No. 2:16-cv-00287-cr

    v.

    DAIRY FARMERS OF AMERICA, INC. and
    DAIRY MARKETING SERVICES, LLC,

            Defendants.



                DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
                       DAIRY MARKETING SERVICES, LLC’S
                NOTICE OF REVISED PROPOSED JURY INSTRUCTIONS

         Based on the August 10, 2020 charge conference, DFA had understood that the Court

intended to propose a new instruction for the “Existence of the Conspiracy” element of plaintiffs’

Section 1 claim. August 10, 2020 Charge Conference Hr’g Tr. at 57:22-58:3, ECF No. 296. For

that reason DFA did not propose a revised version of that instruction as part of its submissions on

August 24, 2020.1 However, to date, the parties have not received the Court’s new proposed

version of the instruction for this element. Respectfully, DFA maintains that its original proposed

Instruction 22, which is based on the Model Jury Instructions in Criminal Antitrust Cases, is

the most appropriate instruction for the particular Section 1 claim at issue in this case. However,

should the Court reject that instruction, DFA alternatively proposes the “Existence of the

Conspiracy” instruction, attached as Exhibit A, which is based on jury instructions 16 and 17 that




1
         Plaintiffs did not propose a new version of this instruction either.
         Case 2:16-cv-00287-cr Document 309 Filed 08/31/20 Page 2 of 4




the Court gave in In re Processed Egg Products Antitrust Litigation, No. 08-md-2002 (E.D.

Pa.)2 and the Model Jury Instructions in Civil Antitrust Cases.




2
       Instructions 16 and 17 given in In re Processed Egg Products Antitrust Litigation, No.
08-md-2002 (E.D. Pa.) are attached as Exhibit B.
                                             2
        Case 2:16-cv-00287-cr Document 309 Filed 08/31/20 Page 3 of 4




Dated: August 31, 2020             Respectfully submitted,

                                    /s/ Alfred C. Pfeiffer Jr.
                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                   Sarah M. Ray (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Telephone: 415-391-0600
                                   Facsimile: 415-395-8095
                                   Email: al.pfeiffer@lw.com
                                   Email: sarah.ray@lw.com

                                   Margaret M. Zwisler (admitted pro hac vice)
                                   Jennifer L. Giordano (admitted pro hac vice)
                                   Molly M. Barron (admitted pro hac vice)
                                   David L. Johnson (pro hac vice pending)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: 202-637-2200
                                   Facsimile: 202-637-2201
                                   Email: margaret.zwisler@lw.com
                                   Email: jennifer.giordano@lw.com
                                   Email: molly.barron@lw.com
                                   Email: david.johnson@lw.com
                                   W. Todd Miller (admitted pro hac vice)
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Telephone: 202-663-7820
                                   Facsimile: 202-663-7849
                                   Email: tmiller@bakerandmiller.com
                                   Ian P. Carleton
                                   SHEEHEY FURLONG & BEHM P.C.
                                   30 Main Street, P.O. Box 66
                                   Burlington, VT 05402
                                   Telephone: 802-864-9891
                                   Email: icarleton@sheeheyvt.com
                                   Counsel for Defendants Dairy Farmers of America,
                                   Inc. and Dairy Marketing Services, LLC




                                      3
          Case 2:16-cv-00287-cr Document 309 Filed 08/31/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system. The CM/ECF system will provide service of such
filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)
       Jason M. Turner, Esq. (jason.turner4@usdoj.gov)
       Shapleigh Smith, Jr., Esq. (ssmith@dinse.com)
       Marvin Beshore, Esq. (mbeshore@johnsonduffie.com)




Dated: August 31, 2020                                /s/ Alfred C. Pfeiffer Jr.
                                                     Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                     LATHAM & WATKINS LLP
                                                     505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111
                                                     Telephone: 415-391-0600
                                                     Facsimile: 415-395-8095
                                                     Email: al.pfeiffer@lw.com
